Title: H. G. Letter III, 22 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 22, 1789.
Dear Sir,
You mention towards the close of your letter, two reports circulating in your county, which you say operate to the advantage of Mr. Clinton; the one, that at the time he first took the chair of government, “the great men” as they are insidiously called, declined the station, through apprehension of the dangers that might attend it. Not less willing then to set him up as a mark for the resentment of the power, with which we were contending, in case of an unfortunate issue to the war, than eager now to deprive him of the well earned fruits of his courage, after it has been happily terminated: the other, that the exertions made by this state during the war are chiefly to be attributed to his influence.
Truly, my dear Sir, had the terms of your letter been less positive, I could not have supposed it possible, that suggestions so unfounded as these, and so easy to be disproved by the testimony of all well-inform[ed]-men, could ever have been propagated.
So far is the first report from being true, that it is a fact notorious to those who were acquainted with the transactions of the period, that in the very first election for Governor in this state, General Schuyler was a competitor with Mr. Clinton for the office, and it is alleged would have been likely to prevail, had not the votes of a considerably body of militia, then under the immediate command and influence of the latter, turned the scale in his favour.
Neither is there much more of truth in the second report. Mr. Clinton’s zeal and activity in forwarding the revolution were unquestionably conspicuous. But to ascribe to him the chief merit of the exertions of the state, is to decorate him with the spoils of others. There were, at every period of the war, choice spirits in both houses of the legislature; his equals in zeal and fortitude—his superiors in abilities. These men needed not his incitement, to invigorate their efforts, nor his counsel to direct their plans.
One of the number only I shall name; Egbert Benson, Esq; the present Attorney General. This gentleman, in the capacity of a member of the assembly, long had a principal agency in giving energy and animation to the measures of the state.
In confining myself to the mention of Mr. Benson, it is not because there are not others, who have an equal claim to it; but it is because it is his peculiar good fortune to have talents and virtues, and yet to be unenvied. And as it is my intention you should be at liberty, to make any use of these letters, which you may think proper, I am unwilling to attempt an enumeration of all the characters alluded to, lest if incomplete, it should be the occasion of offence.
Though not immediately connected with the subject, there is one circumstance, which I cannot forbear mentioning before I conclude. Mr. Benson during the war was considered as the confidential friend and advisor of the Governor. Not long after the peace it was perceived, that this relation between the two persons, began to be weakened, and it is sometime since it has been understood to have entirely ceased. The first appearance of the change was, to discerning men, an ill omen of the future. But Benson was an unfit confidant for the new system of policy. He was honest and independent. Materials better adapted for tools were wanted; and they have been selected with admirable judgment.
Your’s, with much regard,
H___ G___


To ___ ___ Esq.
}


Suffolk County.



